The “Motion by Defendant-In-Error, Ronald Baia, for Addition to the Printed Record,” dated December 28, 1977, is granted by the court.
The “Motion by Defendants-In-Error, Joseph Assuntino, John Computaro, Felix Compo, Albert DiGrrazia, William Murphy, Jr., Anthony Longobardi and Nicholas Carrano, for Addition to the Printed Record,” dated January 6, 1978, is granted by the court.
The “Motion by Defendant-In-Error, Edward Compo, for Addition to the Printed Record,” dated January 11, 1978, is granted by the court.